PER CURIAM.
Ou the question involved in this case, we can add nothing to the thorough discussion it received in Ellis v. State, 42 Ala. 525. We do not see that there is any conflict between the decision in that case, and the decision in Burns v. State, 48 Ala. 195. The latter case involved only the validity of the statute prohibiting marriage between whites and blacks. The validity of the statute prohibiting such persons from living in adultery was not involved. Marriage may be a natural and civil right, pertaining to all persons. Living in adultery is'offensive to all laws human and divine, and human laws must impose punishments adequate to the enormity' of the offence and its insult to public de-
Affirmed.